 

Exhibit 10.1

 

FIRST AMENDMENT TO PURCHASE AGREEMENT

 

THIS FIRST AMENDMENT TO PURCHASE AGREEMENT (this “Amendment”) is made and
entered into as of December 30, 2019, by and among (i) FTE Networks Inc., a
Delaware corporation (“Parent”), (ii) US Home Rentals LLC, a Delaware limited
liability company and direct wholly owned subsidiary of Parent (the “Acquisition
Sub”) (iii) Alexander Szkaradek, an individual (“Alex”), (iv) Antoni Szkaradek,
an individual (“Antoni”), (v) VPM Holdings, LLC, a South Carolina limited
liability company (“VPM Holdings”), (vi) Kaja 3, LLC, a South Carolina limited
liability company (“Kaja3”), (vii) Kaja 2, LLC, a South Carolina limited
liability company (“Kaja2”), (viii) Kaja, LLC, a South Carolina limited
liability company (“Kaja”), (ix) Dobry Holdings Master LLC, a Delaware limited
liability company (“Dobry” and together with Alex, Antoni, VPM Holdings, Kaja3,
Kaja2, and Kaja, the “Equity Sellers”), (x) Vision Property Management, LLC, a
South Carolina limited liability company (the “Asset Seller” and together with
the Equity Sellers, the “Sellers”), and (xi) Alexander Szkaradek, in his
capacity as the representative of the Sellers (the “Sellers’ Representative”).
Capitalized terms used herein and not otherwise defined shall have the meaning
ascribed to such terms in the Purchase Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Parties have entered into that certain Purchase Agreement dated as
of December 20, 2019 (the “Purchase Agreement”); and

 

WHEREAS, pursuant to Section 11.6 of the Purchase Agreement, the Parties desire
to amend the Purchase Agreement as per the terms of this Amendment.

 

AGREEMENT

 

NOW, THEREFORE, the Parties, in consideration of their mutual covenants and
agreements herein set forth, and intending to be legally bound hereby, do hereby
covenant and agree as follows:

 

1. Amendments.

 

1.1 Section 2.2(b) of the Purchase Agreement is hereby amended by deleting the
section in its entirety and replacing it with the following:

 

“At least two (2) Business Days prior to any issuance of Common Stock or Closing
Preferred Stock pursuant to this Agreement, the Sellers shall deliver to Parent
a schedule, in a form approved by Parent showing the aggregate number of shares
of Common Stock and Preferred Stock to be issued to each Seller (the “Payment
Allocation Schedule”). The Payment Allocation Schedule shall also include the
following information for each Seller (as of the Closing Date): (a) the Seller’s
address and (b) the Seller’s taxpayer identification number.”

 

1.2 Section 2.6(b) of the Purchase Agreement is hereby amended by by inserting
“and Section 6.17” after “4.7(b)”.

 

   

 

 

1.3 Section 6.12 of the Purchase Agreement is hereby amended by deleting the
section in its entirety and replacing it with the following:

 

“Provided that the Closing has occurred or is occurring contemporaneously, the
Acquisition Sub shall pay to the Sellers, in accordance with the Payment
Allocation Schedule, Nine Million Seven Hundred Fifty Thousand Dollars
($9,750,000) no later than January 31, 2020; provided that Acquisition Sub may
satisfy its obligation under this Section 6.12 by delivery of one or more
promissory notes to Sellers for such amounts.”

 

1.4 Section 6.13 of the Purchase Agreement is hereby amended by deleting the
section in its entirety and replacing it with the following:

 

“Within twenty (20) Business Days of the Closing Date, but in no event prior to
January 1, 2020 and provided that Sellers have delivered the final Payment
Allocation Statement and Closing Statement in accordance with Section 2.2(b) and
Section 2.4(a), respectively (each satisfactory to Parent in Parent’s sole
discretion), Parent shall issue to Sellers, in accordance with the Payment
Allocation Schedule, (i) Four Million Two Hundred Twenty Two Thousand Four
Hundred Seventy Four (4,222,474) shares of Common Stock (the “Common Stock
Consideration”) and (ii) the Closing Preferred Stock minus the Holdback Amount.”

 

1.5 A new section 6.17 shall be added to the Purchase Agreement after Section
6.16 of the Purchase Agreement, which shall read as follows:

 

“Section 6.17. Common Stock Transfer. If Parent believes a proposed transfer of
any of the Common Stock Consideration (a “Proposed Common Transfer”) without
shareholder approval could jeopardize the restoration or retention of Parent’s
NYSE American listing of Parent’s Common Stock, Parent may suspend such Proposed
Common Transfer pending the approval of such Proposed Common Transfer by
Parent’s shareholders at the next annual meeting of shareholders.”

 

1.6 Section 7.5(a) of the Purchase Agreement is hereby amended by replacing
“$500,000” therein with “$100,000”.

 

2. Post-Closing Cash Consideration. The Sellers hereby direct Acquisition Sub to
make the payments (or deliver promissory notes in lieu of such payments (any
promissory notes so delivered shall be collectively referred to herein as the
“Notes”)) set forth in Sections 6.12 of the Purchase Agreement, as amended, to
the parties and in the respective amounts set forth on Exhibit A to this
Amendment. Each Seller hereby agrees that payments made (or the delivery of
Notes) in accordance with Exhibit A to this Amendment shall satisfy Parent’s and
Acquisition Sub’s obligations with respect to Section 6.12 of the Purchase
Agreement. To the extent Notes are delivered to the Sellers, Parent and
Acquisition Sub shall use commercially reasonable efforts to obtain financing
sufficient to pay such Notes in accordance with the terms thereof.

 

 2 

 

 

3. Transaction Expenses. For purposes of Sections 1.4 and 2.4 of the Purchase
Agreement, “Transaction Expenses” shall not include any advisory or other fees,
commissions or other payments owed or paid by the Sellers to any Singal Party.

 

4. Adequate Protection. The Common Stock Consideration and the Closing Preferred
Stock shall remain subject to the Sellers’ indemnification obligations under the
Purchase Agreement until such shares are transferred in a Qualified Disposition.

 

5. Miscellaneous.

 

5.1 No Further Amendment. Except as expressly modified by this Amendment, all of
the terms, covenants and provisions of the Purchase Agreement shall continue in
full force and effect. In the event of any conflict or ambiguity between the
terms, covenants and provisions of this Amendment and those of the Purchase
Agreement as existing prior to this Amendment, the terms, covenants and
provisions of this Amendment shall control.

 

5.2 Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of laws rules of such state.

 

5.3 Successors and Assigns. The provisions of this Amendment shall be binding
upon and inure to the benefit of the Parties and their respective successors and
assigns.

 

5.4 Binding Agreement. This Amendment shall be binding upon the heirs,
executors, administrators, successors and assigns of the Parties.

 

5.5 Counterparts; Delivery. This Amendment may be signed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument. Any signed counterpart
may be delivered by facsimile or other form of electronic transmission (e.g.,
.pdf) with the same legal force and effect for all purposes as delivery of an
originally signed agreement.

 

[Signature Page Follows]

 

* * * * *

 

 3 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by their respective authorized officers as of the day and year first above
written.

 

  SELLERS:         By: /s/ Alexander Szkaradek   Name: Alexander Szkaradek      
  By: /s/ Antoni Szkaradek   Name: Antoni Szkaradek         VPM Holdings, LLC  
      By: /s/ Alexander Szkaradek   Name: Alexander Szkaradek   Title: Manager  
      Vision Property MAnagement, LLC         By: /s/ Alexander Szkaradek  
Name: Alexander Szkaradek   Title: Managing Member

 

[Signature Page to First Amendment to Stock Purchase Agreement]

 

   

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by their respective authorized officers as of the day and year first above
written.

 

  SELLERS:       Kaja, LLC         By: /s/ Alexander Szkaradek   Name: Alexander
Szkaradek   Title: Managing Member         Kaja 2, LLC         By: /s/ Alexander
Szkaradek   Name: Alexander Szkaradek   Title: Managing Member         Kaja 3,
LLC         By: /s/ Alexander Szkaradek   Name: Alexander Szkaradek   Title:
Managing Member         DOBRY Holdings Master LLC,         By: VPM Holdings,
LLC, its Manager         By: /s/ Alexander Szkaradek   Name: Alexander Szkaradek
  Title: Manager

 

[Signature Page to First Amendment to Stock Purchase Agreement]

 

   

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by their respective authorized officers as of the day and year first above
written.

 

  SELLERS’ REPRESENTATIVE:         By:

/s/ Alexander Szkaradek                            

  Name: Alexander Szkaradek

 

[Signature Page to First Amendment to Stock Purchase Agreement]

 

   

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by their respective authorized officers as of the day and year first above
written.

 

  PARENT:         FTE NETWORKS INC.       By: /s/ Michael P. Beys   Name:
Michael P. Beys   Title: Interim Chief Executive Officer         ACQUISITION
SUB:         US HOME RENTALS LLC       By: /s/ Michael P. Beys   Name: Michael
P. Beys   Title: President

 

[Signature Page to First Amendment to Stock Purchase Agreement]

 

   

 

 

Exhibit A

 

Post-Closing Cash Consideration Payments

 

The Sellers hereby direct that the payment to be made by Acquisition Sub to
Sellers pursuant to Section 6.12(i) of the Purchase Agreement (as amended by
this Amendment) shall be made in cash or by the delivery of Notes to the
following persons in the amounts set forth opposite each such person’s name:

 

Payment Recipient  Amount        Alexander Szkaradek  $4,875,000         Antoni
Szkaradek  $4,875,000 

 

   

 

 